Citation Nr: 0216025	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The RO initially denied the veteran's claim for service 
connection for PTSD in a November 1997 rating decision.  The 
May 1998 rating decision on appeal granted service connection 
for PTSD and assigned a 10 percent disability rating 
effective from the date of receipt of claim in November 1996.  
The RO subsequently increased the disability rating to 30 
percent, also effective from November 1996, in a June 2001 
rating action.   

The Board notes that the veteran's May 1998 notice of 
disagreement also addressed the effective date of the award.  
However, in his October 1998 personal hearing, the veteran 
explained that he understood the basis for the effective date 
and no longer disagreed with the decision.  Accordingly, the 
notice of disagreement on that issue is considered withdrawn.  
See 38 C.F.R. § 20.204 (2002).  

In addition, the veteran's September 1999 substantive appeal 
included a request for a Travel Board hearing.  However, in 
subsequent September 1999 correspondence, he indicated that 
he no longer wanted such a hearing.  See 38 C.F.R. § 
20.704(e) (2002) (withdrawal of hearing request).     

The Board undertook additional development on the issue on 
appeal pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  Following completion of that development, by 
letter dated in October 2002, the Board notified the veteran 
and representative of the evidence additional evidence 
secured for his appeal.  See 67 Fed. Reg. at 3,105 (to be 
codified at 38 C.F.R. § 20.903).  The Written Brief 
Presentation submitted by the veteran's representative in 
October 2002 has been associated with the claims folder.  No 
additional evidence was received.  

The Board notes that the record reveals allegations that the 
veteran is unemployable due to his service-connected PTSD.  
Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) for an informal claim is met and VA must consider a 
claim for a total disability rating based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001); VAOPGCPREC 12-2001.  The Board finds 
that the record is sufficient to reasonably raise a TDIU 
claim.  That issue has not been initially developed and 
adjudicated by the RO.  Accordingly, the Board refers the 
issue to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's PTSD is manifested by subjective complaints 
of anxiety, irritability, sleep disturbance, lack of 
concentration, and somatic manifestations (i.e., muscle or 
stomach pain); and objective evidence of treatment for 
depression that has responded to medication.  There is no 
evidence of flattened affect, thought disorder manifested by 
speech abnormality, impairment of cognition, memory, or 
judgment, or panic attacks.  The veteran has positive 
relationships his wife, his children, and a number of 
friends.  He also engages in hobbies and social activities.  



CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.16, 4.130, Diagnostic Code 9411 
(2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
May 1998 rating decision, August 1999 statement of the case, 
and August 2001 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in 
an April 1998 letter, the RO explained the types of medical 
and lay evidence needed to evaluate the veteran's claim and 
advised the veteran that he could submit private evidence or 
identify providers and authorize release of the records 
directly to VA.  The Board finds that the RO's actions are 
sufficient to satisfy the VCAA's notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO secured VA 
treatment records and a relevant medical examination.  The 
veteran provided lay statements from himself and his wife, to 
include testimony at the October 1998 personal hearing.  In 
April 1998, the veteran provided authorized the release of 
medical records from two private providers.  However, the 
veteran identified treatment dates from 1959 to 1966 and from 
1976 to 1990, several years before the rating period at issue 
that begins in November 1996.  Therefore, those records are 
not relevant to the issue on appeal.  Moreover, the address 
information is incomplete and the veteran noted that he was 
unsure whether either provider was still in business.  
Accordingly, the Board finds that failure to obtain these 
records is not prejudicial to the veteran.  As there is no 
other allegation or indication that relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
is met.  38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's November 1997 statement indicated that he had 
taken Librium for many years.  Beginning that month, he was 
prescribed Buspar.  His doctor told him he had persistent 
anxiety, which led to excessive wariness, tension, edginess, 
irritability, insomnia, disturbed sleep, fatigue, difficulty 
concentrating, shakes, chills and hot flashes, nausea and 
stomach pain, muscle aches, and back pain.  

VA outpatient medical records indicated that the veteran was 
referred to the mental health unit for evaluation of 
generalized anxiety in January 1998.  He also described 
symptoms including excessive worry, insomnia/disturbed sleep, 
tension, fatigue, decreased concentration, shakes/chills/hot 
flashes, and muscle aches/back pains.  Additional notes 
related that the veteran has suffered the recent loss of his 
sister and her husband.  Psychiatric assessment performed in 
February 1998 included a recitation of previously-listed 
symptoms, as well as stomach pain.  The veteran denied 
current depression and stated that the insomnia was mostly 
due to nocturia.  He had a varied work history with multiple 
occupations.  He had been married for 51 years and had three 
grown children.  On mental status examination, the veteran 
was alert and oriented and cooperative.  Speech was normal in 
rate and volume.  Mood was euthymic.  Thoughts were logical 
and goal-directed.  Memory, attention, concentration, 
insight, and judgment were intact.  He denied any 
hallucinations or desire to harm himself or others.  The 
diagnosis was generalized anxiety disorder and PTSD.  The 
Global Assessment of Functioning (GAF) score was 60/80.  

In March 1998, the veteran underwent VA outpatient 
psychological evaluation and testing.  It was noted that the 
veteran was neatly groomed and casually dressed.  He was 
accompanied by his wife of 51 years.  The veteran described a 
generalized, free-floating anxiety, mild episodes of 
depression, episodes of hypervigilance, and easy arousal at 
night.  He also alluded to nightmares and daytime intrusive 
recollection.  The examiner noted that the veteran was 
talkative and genial.  He did not demonstrate any significant 
anxiety.  Although he seemed to need to tell the examiner 
every detail about his experiences, he was not tangential.  
There was no indication of dementia or other significant 
psychopathology.  Psychological test results were indicative 
of PTSD, generalized anxiety, and mild depression.  The 
diagnosis was chronic PTSD, mild to moderate in severity, and 
chronic dysthymic disorder related to PTSD.  The examiner 
assigned a current GAF score of 58.  He indicated that the 
veteran was unable to work currently as a result of PTSD 
symptoms, depression and anxiety complicated by his physical 
problems.  VA medical records thereafter reflected the 
veteran's participation in a PTSD therapy group for World War 
II veterans.  

In an April 1998 statement, the veteran's wife indicated that 
they met in 1946.  Since she had known him, he had 
flashbacks, was easily upset, could not stand noise, and 
could not be around children.  Tranquilizers had not helped 
much.  The veteran started taking Buspar in 1997 and began in 
group therapy in 1998.  

The veteran was afforded a VA psychiatric examination in 
April 1998.  He last worked as a meat slicer but had been 
retired for about eight years.  He had been married to his 
wife for 50 years.  The veteran had taken a mild tranquilizer 
for years.  He otherwise always had good contact with 
reality.  He began psychiatric treatment only recently when 
he noticed nervousness, irritability, and loss of patience 
with his grandchildren.  When asked about his symptoms from 
PTSD, the veteran handed the examiner a printed list "that 
tells [a veteran] what to say to the doctor when [he] 
complain for PTSD."  His medical problems included 
hypertension and diabetes.  The examiner noted that the 
veteran was cleanly dressed and courteous.  He did not appear 
anxious or depressed during the interview.  Thinking was 
goal-directed and cognition was intact.  There was no 
evidence of memory disturbance.  The diagnosis was mild PTSD.  
The examiner commented that the mental status examination was 
essentially normal.  He suggested that some of the veteran's 
symptoms could be attributed to aging and to his medical 
problems.  

The veteran's May 1998 statement listed his employment from 
discharge from service until his retirement.  He had worked 
at 24 jobs since service.  He quit work as an electric 
lineman in 1950 because he could not cope with a supervisor 
"no one could please."  He left work as a service station 
manager in 1951 because he "could not cope with interference 
from owners."  He indicated that other jobs ended because of 
external factors (i.e., bankruptcy, priced out of business, 
noncompliance with business agreements).  The veteran had two 
jobs in insurance sales but could not cope or handle the 
pressure.  One of his final jobs lasted from 1986 to 1993, 
working in a deli.  By January 1992, he could not cope with 
the customers.  He was a little over 63 years old and began 
drawing Social Security.   

The veteran and his wife testified at a personal hearing in 
October 1998.  He related that he had so many jobs since 
service at least in part because of an inability to get along 
with other people associated with his PTSD.  Currently, he 
could not stand screaming children or loud noise, which 
affected his relationship with his grandchildren.  Watching 
war movies brought back too many memories.  The veteran 
started working at a deli after his business went bankrupt.  
After about five years, he could no longer cope with waiting 
on people.  Due to his age, at 631/2 years, he decided to start 
drawing Social Security.  He felt he would have retired at 
the proper age if not for his PTSD symptoms.  The veteran had 
taken two medications for PTSD but stopped because of an 
allergic reaction.  He continued to attend group therapy.  He 
never had a psychiatric hospitalization.  He experienced some 
confusion and easy irritability.  The veteran and his wife 
attended church several times a week and socialized regularly 
with friends from church.  He had a lot of friends, most of 
whom were also veterans.  The veteran's wife described his 
longstanding inability to get along with other people.  He 
was easily irritated and lost his temper.  The grandchildren 
could not stay for long visits; the veteran could not stand 
loud noises.   

During the hearing, the veteran submitted a completed but 
undated PTSD Intake Form.  The form indicated that he had 
last worked seven years ago and was currently retired and 
drawing Social Security.  He reported having 15 jobs since 
service.  His interests and hobbies included watching 
television with his wife, visiting people, and travel.  The 
veteran stated that he had a lot of friends from church who 
got together once a month for dinner.  They also met for 
meals and special occasions.  He stated that "Life is 
good."  Symptoms listed by the veteran were unchanged from 
VA records.  

In his substantive appeal received in September 1999, the 
veteran related that he started to take Prozac right after 
his hearing.  He added that, for 30 years, he had worked 12 
to 16 hours a day nearly seven days week.  

Additional VA records showed the veteran's continued 
participation in PTSD group therapy through September 1998.  
Notes dated in June 2000 reflected outpatient mental status 
examination findings.  The veteran continued to take 
medications for symptoms.  He had nightmares, though less 
frequently than in previous years, and a history of 
irritability, temper, and inability to get along with other 
people.  He was active with reunions and socialized with 
other veterans.  The examiner noted that the veteran was well 
groomed, appropriately dressed, and cooperative.  Speech was 
normal in rate and tone.  Affect was euthymic.  Thought 
content was well organized and without evidence of 
hallucinations, delusions, or other thought disorder.  
Insight and judgment were good.  The veteran denied any 
change in energy level or appetite.  He had no chills.  The 
assessment was PTSD and major depressive illness in 
remission.  The GAF score for the present and the past year 
was 75 to 80.  It was noted that the veteran had mild PTSD 
symptoms.  At present, he was functioning within normal 
limits.  

The veteran was afforded a VA psychiatric examination in 
September 2002.  The examiner noted that he had performed the 
April 1998 VA examination.  He reviewed that examination 
report, as well as other evidence of record.  It was noted 
that the veteran had worked all his life and had good jobs 
until his retirement.  The examiner stated that the veteran 
was cleanly dressed and participated in the examination with 
good mental ability.  He was able to express himself well and 
enjoy humor and was clearly in full possession of his mental 
faculties.  The diagnosis was mild PTSD.  The examiner 
assigned a GAF score of 55 to 60.  He commented that the 
veteran's PTSD manifestations included nightmarish episodes 
and sleep difficulties for which he took medication, but not 
too much more.  He added that the veteran was enjoying his 
retirement, liked to read and exercise, and had a good 
marital relationship.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).   

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411, PTSD.  38 C.F.R. 
§ 4.130.  A 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Board notes that VA amended the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Because 
the RO received the veteran's claim on November 19, 1996, 
only the amended rating criteria are applicable.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

In this case, the Board finds that the criteria for a 
disability rating greater than 30 percent for PTSD are not 
met.  38 C.F.R. § 4.7.  The record reflects subjective 
complaints of anxiety, irritability, sleep disturbance, lack 
of concentration, and somatic manifestations (i.e., muscle or 
stomach pain).  Objectively, there is evidence of treatment 
for depression that has responded to medication.  However, 
there is no evidence of flattened affect, thought disorder 
manifested by speech abnormality, impairment of cognition, 
memory, or judgment, or panic attacks.  In fact, VA 
outpatient evaluations and VA examinations are essentially 
negative for any abnormality on mental status examination.  
The June 2000 VA outpatient assessment indicated that the 
veteran was functioning within normal limits.  GAF scores 
denote no more than moderate symptoms.  In addition, during 
the February 1998 VA outpatient assessment, the veteran 
attributed his sleep disturbance to nocturia rather than 
psychiatric symptomatology.  With respect to social 
functioning in particular, the record reflects current 
positive relationships between the veteran and his wife, his 
children, and a number of friends with whom he regularly 
socializes.  Although the veteran asserts past difficulties 
with employment due to an inability to get along with other 
people, the evidence of record for the applicable rating 
period fails to demonstrate any significant impairment of 
social relationships.  Thus, the Board finds that the overall 
disability picture does not more nearly approximate the 
criteria for the next highest rating for PTSD. Id.        

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  First, there is no evidence of 
any psychiatric hospitalization for PTSD.  In addition, as 
discussed above, although the veteran describes historic 
interference with employment due to problems with 
interpersonal relationships associated with PTSD 
symptomatology, the current evidence of record does not 
demonstrate marked interference with employment due to PTSD.  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  That is, there is no 
objective evidence of more significant disability from PTSD 
than what is already compensated by the evaluation currently 
in place.  Therefore, the Board finds that the preponderance 
of the evidence is against an initial disability rating 
greater than 30 percent for PTSD.  The appeal is denied.   


ORDER

An initial disability rating greater than 30 percent for PTSD 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

